DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and dependents, is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Applicant recites “one or more gate marks formed on the drip flange… wherein the one or more gate marks are formed on the drip flange at the location of each of the gates of the first mold section and the second mold section”. However, this combination of limitations create confusion as to the number of gate marks sought to be required by the claims. Specifically, when introduced the limitation is permissive to “one”, singular gate mark. However, to the extent that each mold includes a “gate” (as referenced in the product-by-process steps) and the final clause indicates that the marks are “at the location of each of the gates…” this would be suggestive that the claim requires at least two gate marks. This mismatch in number agreement creates confusion as to whether the finalized article needs at least two gate marks or only one gate mark where any other gate marks can be removed via post-processing steps inclusive to cutting, grinding, and polishing of the article to remove the witness marks.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2002/0128606 (“Cowan”).
Regarding Claims 1, Examiner notes that the instant claims are principally directed toward a product-by-process of syringe. Examiner notes that a product-by-process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps. In the instant case, particularly with respect to claim 1, the only explicitly recited and positively requires structure is a “syringe” comprising:
A barrel having a proximal end, a distal end, and a sidewall extending substantially circumferentially between the proximal end of the distal end along a longitudinal axis, with a drip flange extending from the barrel – wherein the barrel is made of a material which could be formed via the recited “injection molding process”.
Here, Cowan discloses such a syringe barrel (1200 – Fig. 16) comprising a proximal end (see Fig. 16C), a distal end (i.e. the nozzle of the syringe opposite the proximal end), and a sidewall (see Fig. 16B) extending substantially circumferentially between the proximal end of the distal end along a longitudinal axis, the syringe having a drip flange (1240) extending from the barrel, wherein the syringe of Cowan may be made of an injection molded material (Par. 89) and is therefore held to satisfy the extent of the product-by-process limitations consistent with In re Nordt Dev. Co. 881 F.3d 1371, 1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018). 
Examiner submits that reference in the claims to various witness marks (see e.g. the recited “gate marks”) are merely manufacturing artifacts which do not impart any distinctive structural capabilities to the resultant manufactured article. As such, these artifacts cannot necessarily be afforded patentable weight in terms of defining or distinguishing over the manufactured invention of Cowan. Specifically, In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) is directed toward a materially different fact pattern that does not pertain to tooling/witness marks, but rather interbonding features which are of particular structural importance for governing the strength of the resultant article (re: “interbonded one to another by interfusion between the surfaces of the perlite particles”). Examiner submits that this is particularly salient to the extent that the instantly claimed syringe is directed toward a finished article, whereby it is understood that there necessarily exists additional post-processing steps after the article is separated from the mold. Specifically, Examiner notes that after separation from the mold excess plastic at the gates will necessarily need to be trimmed/removed, whereby such a step may include grinding/polishing these gate marks in order to minimize or eliminate their appearance altogether. To the extent that the presence of these gate marks present an undesired manufacturing defect, where the marks have absolutely no structural function to the finalized article, Examiner submits that they cannot necessarily be afforded the patentable weight desired by Applicant. At best, Applicant purports the location of the gate marks is a function of the molding process where the location of the gates is selected in accordance minimizing haziness which might be left due to the injection molding process so that it does not “obstruct visibility into the barrel of the syringe”. However, Examiner notes that the instantly claimed syringe is not recited as being translucent so as to permit visualization into the barrel of the syringe and furthermore such a feature is still not a feature of the gate marks, per se. The gate marks, themselves, are wholly incidental and of no particular value and the claimed syringe would be otherwise identical irrespective of whether the gate marks are or are not removed during post-processing including cutting, grinding, and polishing.
Regarding Claims 2-4, Examiner further submits that the “parting lines” and “gates” recited in Claims 2-4 are merely manufacturing artifacts that do not impart any distinctive structural capabilities to the resultant manufactured article. As such, these artifacts cannot necessarily be afforded patentable weight in terms of defining or distinguishing over the manufactured invention of Cowan.
Regarding Claim 6-10, Examiner notes that the mold sections and the remainder of the molding apparatus is only functionally required and cannot be afforded patentable weight over the manufactured article of Cowan.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0128606 (“Cowan”) as applied above, and further in view of WIPO 2012/150897 (“Dietl”), U.S. Patent No. 3,855,380 (“Gordon”), JPO 2007-223217 (“Yoshikawa 1”) and JPO 2006-271665 (“Yoshikawa 2”).
Regarding Claims 2, to the extent that the claimed manufacturing artifacts are found to be afforded patentable weight in defining a specific structure not necessarily present in the invention of Cowan the following is presented.
Dietl discloses an injection molding process for constructing a related syringe barrel (69) wherein the barrel is constructed through the use of two mold halves (62 – see Fig. 3) whereby the mold halves create a longitudinal seam therebetween substantially parallel to the longitudinal axis of the syringe barrel (see Fig. 3). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the syringe of Cowan by a process which utilizes two mold halves adjoining together along a longitudinal seam parallel with the longitudinal seam of the barrel, as disclosed by Dietl, whereby it will be understood that constructing the mold in two halves allows improved release of the resultant manufactured barrel from the mold (see Fig. 3, Dietl).
In the instant case it is unclear whether the seam between the molds of the invention of Dietl will necessarily leave a pair of corresponding “parting lines” formed on the barrel corresponding to the mold section interface (see Fig. 3, Dietl). Gordon discloses a related injection/blow molding process for forming a syringe barrel (P) wherein the mold, like that of Dietl, comprises two halves (3, 3’). Gordon discloses that utilizing a split mold process results in parting line(s) (28) present along the tube body, “which line, although minute, can serve as an indexing means for subsequent decorating or other treatment of the tube” (Col. 5, Ln. 34-39). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to ensure that the manufactured device of Cown presents with a parting line on each side corresponding to the two mold halves of the injection molding process, as disclosed by Gordon, in order to provide an indexing means for further handling/assembling/processing of the syringe.
Cowan, as modified by Dietl will be understood to include two gate marks (see at 635, 675 - Dietl) formed on the barrel at the location of each of the gates of the mold halves (see Fig. 5 - Dietl), but does not recite the presence of “one or more gate marks formed on the drip edge” wherein said gate marks are pursuant to “the location of each of the gates of the first mold section and the second mold section”.
However, Examiner submits that the location of the gate(s) incident to the injection molding process are a product of obvious design choice (particularly to the extent that the gates themselves do not present any specific relevant function for the resultant article). It has been held that the rearrangement of parts of an invention requires only routine and customary skill in the art and is not generally of the type of modification which will sustain patentability, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Furthermore, Examiner directs Applicant’s attention to Yoshikawa 1 and Yoshikawa 2. Here the prior art presents as a method of forming, by injection molding, a syringe article where the injection molding gate(s) can be located at various locations along the body of the syringe. Specifically, Yoshikawa 1 presents gates (51, 5, 20 – see Fig. 1 and 10) at a location on a radially projecting flange (12) of the syringe. Yoshikawa 2 presents gates (5, 26) at a medial locations of the syringe (see Fig. 2). As such, the ordinary artisan would reasonably recognize that medical locations of a syringe are obvious locations for injection molding gates as are locations at a flange of the syringe. Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Cowan via a specific injection molding process where the gates are located at a medially located flange (e.g. the drip flange), in accordance with the obvious locations presented in Yoshikawa 1 and Yoshikawa 2, thereby only achieving the expected results of locating injection molding gates at a relevant, particular location. Again, Examiner notes that the rearrangement of parts of an invention requires only routine and customary skill in the art and is not generally of the type of modification which will sustain patentability, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Examiner submits that a number of benefits to such gate location at a medial flange, as obviated by the prior art, would present a number of potential benefits which flow naturally from deriving an obvious location among those typified by the prior art (see Yoshikawa 1 and Yoshikawa 2). Reasons why the ordinary artisan might select a drip flange to serve for the injection molding gate location include influencing resin flow while maintaining witness marks away from the engaging hardware of the invention of Cowan (see at 1220, 1230) which might negatively impact the quality of engagement between the syringe barrel and the injector head unit, keeping witness marks away from indicator notches (1210) which might negatively affect their ability to satisfactorily transmit light as desired by Cowan, or merely helping to obscure the witness marks which are often viewed by consumers as indicators of cheap, sloppy manufacturing (i.e. an aesthetic purpose). 
Yoshikawa 2 suggests that different gate locations may have an effect on the formation of mold burrs and “cold slug” which might negatively impact resin flow particularly to the cavity section (see Background section) and suggests that a location at a radially extending flange might be beneficial to the extent that it ensures that any cold slug formed at the vicinity of the gate is “not moved to the cavity side, but can be reliably transferred to the molded outer cylinder side” (see Advantageous-Effects and Tech Solution section). As such, the ordinary artisan would recognize a flange of Cowan as an attractive location for an injection mold gate in order to ensure that any burrs and cold slag formation are relegated to a relatively unimportant feature of the syringe barrel and do not interfere with the formation of the cavity or mounting hardware. 
Relatedly, Yoshikawa 1 suggests that gate location may have an effect on the homogeneity of the syringe material (see Tech Solution Section) whereby a more medial location (e.g. the more medial drip flange of Cowan) may be expected to allow for better, homogenous dispersion of the resin by decreasing the ultimate length that the resin need flow within the mold.
Regarding Claim 4, Cowan, as modified, discloses the invention substantially as claimed except for explicitly disclosing that the gate marks formed on the barrel are “substantially perpendicular to the parting lines about the longitudinal axis”, specifically the degree of deviation of the gates from perpendicular in the invention of Dietl is not immediately apparent.
However, Yoshikawa 1 and Yoshikawa 2 both disclose injection molded syringe barrels (37) where the mold gate(s) can vary in location and directionality (see Fig. 1 and 10, Yoshikawa 1; Fig. 2) ranging from “parallel to the central axis of the core” (Par. 7, Yoshikawa 1) to “almost perpendicularly to the inner surface of the main body forming portion” (Par. 31, Yoskiawa 2). As such, the prior art establishes the location and directionality of the gates of an injection molding apparatus to be an obvious design choice. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the modified invention of Cowan to be injected molded via gates formed perpendicular to the longitudinal axis of the syringe barrel, as disclosed by Yoshikawa 2, as an obvious design choice directed toward selecting a specific gate location that is compatible with the geometry of the syringe barrel. It has been held that the rearrangement of the working parts of an invention requires only routine and customary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding Claim 6-10, Examiner notes that the mold sections and the remainder of the molding apparatus is only functionally required and cannot be afforded patentable weight over the manufactured article of modified Cowan.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2002/0128606 (“Cowan”) as applied above, and further in view of WIPO 2012/150897 (“Dietl”), U.S. Patent No. 3,855,380 (“Gordon”), JPO 2007-223217 (“Yoshikawa 1”) and JPO 2006-271665 (“Yoshikawa 2”) as applied above, and further in view of U.S. Patent No. 5,947,935 (“Rhinehart”) and U.S. Patent No. 5,007,904 (“Densmore”)
	Regarding Claim 5, Cowan, as modified, discloses a plunger (generally 1350) inserted into the barrel (see generally Fig. 17 or Fig. 2) comprising a connecting geometry configured to engage a piston element of a fluid injector (see generally Fig. 2).
	Cowan, as modified, discloses the invention substantially as claimed except that the plunger is expressly of the type comprising “at least two legs”. Cowan appears to illustrate such a configuration (see Fig. 17) as would be recognized by the ordinary artisan based upon their familiarity with syringes of the type of Cowan. For example, Rhinehart describes a related syringe barrel (20), likewise having a plunger (100) received within the barrel for interfacing with the piston element of a fluid injector (see Fig. 1), wherein the connecting geometry of the plunger comprises at least two legs (110, 120) configured to interface with corresponding surfaces of the fluid injector piston element (see Fig. 2D). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the plunger of Cowan to comprise two legs, as disclosed by Rhinehart, in order to provide a specific connecting interface known to the prior art useful for permitting a means for interfacing the piston and piston rod in a known, predictable manner.
	Cowan, as modified, discloses the invention substantially as claimed except “the at least two parting lines are aligned to bisect the at least two legs to provide a visual indication of the orientation of the at least two legs”. Densmore discloses a related syringe having a related piston for interfacing with a related fluid injector interface (see Fig. 4), wherein like that of Rhinehart the connecting geometry is directional such that the piston rod and the piston head must be brought into indexed alignment. In order to permit repeatable indexing, Densmore describes corresponding alignment mars (11,112) which allow the syringe barrel to be indexed in the correct orientation (Fig. 7). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide corresponding alignment marks to the invention of modified Cowan, as disclosed by Densmore, in order to ensure that the piston and piston rod are correctly indexed. In the instant case Densmore provides the markers on the piston itself, not the barrel. However, as noted above, Gordon discloses that utilizing a split mold process results in parting line(s) (28) present along the tube body, “which line, although minute, can serve as an indexing means for subsequent decorating or other treatment of the tube” (Col. 5, Ln. 34-39). As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to orient the piston with respect to the parting lines such that the legs are bisected thereby in the modified invention of Cowan such that they can be used as indexing mean, as disclosed by Densmore, thereby providing only a single indexing means useful for aligning the syringe with the fluid injector, preventing confusion and permitting the use of opaque materials while still preserving the indexing orientation of the syringe to the fluid injector.



Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Examiner submits that the findings presented above pertaining the rejection of the claims under 35 USC 102 over Cowan have not been sufficiently rebutted by demonstrating that the resultant syringe article claimed and the syringe article of Cowan are structurally different in any patentably significant manner. As discussed above, the method by which an article is formed is not germane to the patentability of the article itself unless that method imparts distinctive structural characteristics. Examiner submits that the findings in Garnero (see also Nordt) point to such “distinctive structural characteristics” as being related to the physical structure of the resultant article and not incidental tooling/witness marks. 
While Applicant cites eliminating or reducing “haziness” pursuant to the injection molding process which might otherwise “obstruct visibility into the barrel” as being a structural distinction pursuant to the location of the gate marks, Examiner notes that such haziness is not a function of the gate marks themselves. And such a function would remain irrespective of whether or not the post processing used to remove the syringe article from the mold and render it suited for delivery to the client. Again, the claims are directed toward a finalized article of manufacture where post-processing is understood to be necessary beyond the molding process to remove the syringe from the mold and trim off excess material incidental to the molding process. To the extent that such gate marks could be removed via cutting, grinding, and polishing without having any effect on the physical structure and function of the syringe article it would not appear that these gate marks are a “structural” feature which should be afforded any significant patentable weight. Furthermore, such a feature (i.e. reducing haziness in obstructing syringe transparency) lacks weight in the claims to the extent that the material composition of the syringe is not claimed and established to be a clear/translucent plastic material. The breadth of the claims is permissive to opaque syringes where such a supposed feature or reducing “haziness” would be irrelevant.
Applicant recites (Pg. 8) “Applicant respectfully request that the Examiner fully consider the novelty and nonobviousness of the claimed parting lines and gate marks in view of the prior art”. However, Examiner notes that the rejection under 35 USC 102 over Cowan has not been presented alone, but has also been presented in association with a rejection under 35 USC 103 pertaining to affording additional weight to the location of the various witness marks in accordance with the prior art. Examiner has made these multiple rejections in the interest of compact prosecution such that all relevant questions of law and fact may be considered simultaneously to expedite prosecution.
Applicant argues (Pg. 9) “None of the cited references teach or reasonably suggest a syringe, or a method of manufacturing a syringe, that would produce one or more gate marks on a drip flange as now recited in amended independent claim 1”. Firstly, Examiner notes that the method of making is not of particular concern of the instant claims, only the finalized syringe article. To the effect that the product-by-process claims and particularly the witness mark locations should be afforded the additional patentable weight as suggested by Applicant, Examiner directs attention to the Yoshikawa 1 and Yoshikawa 2 references. Here, these references pertain to a syringe formed via injection molding that locates molding gates at various locations along the length of the syringe barrel inclusive to both medial locations of the syringe (see Yoshikawa 2) as well as locations on flanges of the syringe (see Yoshikawa 1). Examiner submits that these references, collectively, and in further consideration with current judicial interpretation as to the obviousness of rearranging/relocating the parts of an invention, obviates the claimed location of the gates. Specifically, to the extent that Cowan already discloses a drip flange (see Figs. 16) located at a medial location of the syringe, the prior art of Yoshikawa 1 and Yoshikawa 2 obviates the location of injection molding gate to a medial (Yoshikawa 2) flange (Yoshikawa 1) of a syringe of the type of Cowan. The instant claims merely present one location which (in light of the prior art) the ordinary artisan would have recognized as being suited for the injection molding process for forming the syringe of Cowan. Examiner further asserts to the extent that the gate marks themselves serve no function and are merely witness/tooling marks their location is of particular obviousness. Applicant’s assertion that they reduce haziness which might obscure the visualization as to the interior of the barrel is not persuasive particularly to the extent that the syringe material is not claimed and particularly not established to be clear, whereby any supposed function of locating the injection molding gates at the claimed location would be wholly irrelevant in an opaque syringe.
Even then, Examiner submits that such a function is merely one result which might be expected to flow naturally from deriving an obvious location among those typified by the prior art (see Yoshikawa 1 and Yoshikawa 2). Other reasons why the ordinary artisan might select a drip flange to serve for the injection molding gate location include influencing resin flow while maintaining witness marks away from the engaging hardware of the invention of Cowan (see at 1220, 1230) which might negatively impact the quality of engagement between the syringe barrel and the injector head unit, keeping witness marks away from indicator notches (1210) which might negatively affect their ability to satisfactorily transmit light as desired by Cowan, or merely helping to obscure the witness marks which are often viewed by consumers as indicators of cheap, sloppy manufacturing (i.e. a purely aesthetic purpose). Yoshikawa 2 suggests that different gate locations may have an effect on the formation of mold burrs and “cold slug” which might negatively impact resin flow particularly to the cavity section (see Background section) and suggests that a location at a radially extending flange might be beneficial to the extent that it ensures that any cold slug formed at the vicinity of the gate is “not moved to the cavity side, but can be reliably transferred to the molded outer cylinder side” (see Advantageous-Effects and Tech Solution section). As such, the ordinary artisan would recognize a flange of Cowan as an attractive location for an injection mold gate in order to ensure that any burrs and cold slag formation are relegated to a relatively unimportant feature of the syringe barrel and do not interfere with the formation of the cavity or mounting hardware. Relatedly, Yoshikawa 1 suggests that gate location may have an effect on the homogeneity of the syringe material (see Tech Solution Section) whereby a more medial location (e.g. the more medial drip flange of Cowan) may be expected to allow for better, homogenous dispersion of the resin by decreasing the ultimate length that the resin need flow within the mold.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
11/14/2022